Citation Nr: 0526521	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  04-07 554A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits pursuant to Chapter 1606, 
Title 10, United States Code.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel




INTRODUCTION

The veteran had verified active military service from 
September 2001 to September 2002, and additional unverified 
active service of five years and one month.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 determination by the RO 
in which the veteran's eligibility for educational benefits 
was found to have expired.  The veteran filed a notice of 
disagreement (NOD) in November 2003, and the RO issued a 
statement of the case (SOC) in January 2004.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 2004.  

In June 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
submitted, along with a signed waiver of initial RO 
consideration, additional evidence pertaining to the 
educational benefits program for the Selective Reserve.  The 
Board accepts this evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800 (2004).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran was deemed eligible for educational benefits 
for the period from February 15, 1992, to February 15, 2002.  

3.  The veteran was called to active service under 10 U.S.C. 
§ 12302 effective September 24, 2001, and was later separated 
from such active service on September 6, 2002.  

4.  The veteran's active service period from September 24, 
2001, to February 15, 2002 (145 days) is excluded from 
consideration in determining the delimiting date for 
educational benefits.  

5.  The excluded period of 145 days plus four months, applied 
from September 6, 2002, the date of the veteran's separation 
from active service, results in an extended delimiting date 
of May 31, 2003.  


CONCLUSION OF LAW

The criteria for an extension of the delimiting date to May 
31, 2003, for receipt of educational benefits pursuant to 
Chapter 1606, Title 10, United States Code, are met.  
38 U.S.C.A. §§ 16132, 16133, 5103A (West 2002); 38 C.F.R. 
§ 3.102, 3.159, 21.7540, 21.7550, 21.7551 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the veteran has been notified of the reasons 
for the denial of her claim, has been given notice of the 
laws and regulations governing the claim, and has been 
afforded an opportunity to present evidence and argument in 
connection with the claim.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the veteran.  As will be explained below, the 
facts are not in dispute in this case.  The Board has found 
that an extension of the veteran's delimiting date is 
warranted to May 31, 2003, but that the veteran has no legal 
entitlement under the governing authority to a delimiting 
date later than May 31, 2003; hence, the duties to notify and 
assist imposed by the VCAA are not applicable in this appeal.  
See, e.g., Nelson v. Principi, 18 Vet. App. 407, 410 (2004) 
("Because [the veteran] has no legal entitlement to an 
earlier effective date, there is no need to address whether 
section 5103(a) notice was required and provided in this 
case."); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

II.  Analysis

The applicable legal authority for educational assistance for 
members of the Selected Reserve, is found at Chapter 1606, 
Title 10, United States Code.  See 38 U.S.C.A. §§ 16131-37; 
see also 38 C.F.R. §§ 21.7540, 21.7550, 21.7551.  

This authority provides a ten-year period of eligibility 
during which an individual may use his or her entitlement to 
Chapter 10 educational assistance benefits.  In general, that 
period ends 10-years from the date the individual becomes 
entitled to such assistance or the date the individual 
separates from the Selective Reserve, whichever occurs first.  
38 C.F.R. § 21.7550(a)(1), (2).  Furthermore, if a reservist 
serves on active duty pursuant to an order to active duty 
issued under sections §§ 12301(a), (d), (g), 12302, or 12304 
of Title 10, United States Code, the period of this active 
duty plus 4 months shall not be considered in determining the 
time limit on eligibility found in paragraphs (a)(1) and 
(a)(2) of 38 C.F.R. § 21.7550.  See 38 C.F.R. 
§ 21.7550(a)(3); see also 10 U.S.C.A. § 16133(b)(4).  

[Parenthetically, the Board notes that the January 2004 SOC 
reflects the RO's citation to 38 C.F.R. § 21.7550 (a)(3), 
authorizing correction of a delimiting date for education 
benefits based on active duty if a reservist is ordered to 
active duty under §§ 672(a), (d), or (g), 673, or 673b of 
Title 10, United States Code.  In this regard, in 2004, 10 
U.S.C. §§ 672(a), (d), or (g), 673, and 673b, were renumbered 
to §§ 12301(a), (d), (g), 12302, and 12304.  However, as 
these changes were not of a substantive nature, the lack of 
proper notice of the renumbered provisions is not prejudicial 
to the veteran.  As such, and on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.]

The Board notes that 10 U.S.C.A. § 16133(a)(1) was amended, 
effective October 1, 2002, substituting the 10-year ending 
date provision with a 14-year ending date provision with 
respect to periods of entitlement to educational assistance 
under Chapter 1606 that begin on or after October 1, 1992.  
See The Bob Stump National Defense Authorization Act for 
Fiscal Year 2003, Pub. L. No. 107-314, Section 641, 116 Stat. 
2577 (Dec. 2, 2002).  As noted above, the veteran's period of 
entitlement under Chapter 1606 began February 15, 1992.  As 
such, the amended 10 U.S.C.A. § 16133(a)(1) is not applicable 
to the veteran's claim.  

The basic facts in this case are not in dispute.  The 
veteran, as a member of the Selected Reserves, established 
basic eligibility for educational benefits as of February 15, 
1992.  Her benefits eligibility ran to February 15, 2002, or 
10 years from the beginning date of her eligibility.  As 
noted above, during her eligibility period, the veteran was 
called to active duty under 10 U.S.C. § 12302 from September 
24, 2001, to September 6, 2002.  As a result of this active 
service period, the RO extended the veteran's delimiting date 
from February 15, 2002, to November 6, 2002.  

The veteran contends that the extended delimiting date of 
November 6, 2002, is incorrect.  She claims that per the 
controlling statute and regulation, her delimiting date 
should be 15 months and 13 days (11 months and 13 days of 
active service plus 4 months) from the date of her separation 
on September 6, 2002.  As such, her new delimiting date 
should be December 19, 2003.  

The Board finds that the correct interpretation of the 
controlling statue and regulation allows for a credit of any 
loss of benefits eligibility time as a result of being called 
to active service.  The credited time plus four months would 
then be applied following the veteran's release from active 
service.  See 10 U.S.C.A. § 16133(b)(4); 38 C.F.R. 
§ 21.7550(a)(3).  

While applying this authority to the present case does not 
result in an effective date of December 19, 2003, as the 
appellant contends, it does provide a basis for an extended 
delimiting date.  In this case, pursuant to 38 C.F.R. § 
21.7550 (a)(3), the veteran would be credited for time lost 
from September 24, 2001 (date called active service), to 
February 15, 2002 (original delimiting date), a period 
encompassing 145 days.  This 145 days plus 4 months, when 
added to the veteran's separation date from active service, 
September 6, 2002, results in extension of the veteran's 
delimiting date to May 31, 2003.  As this result is dictated 
by a strict application of the governing legal authority to 
the facts of the case, the Board has no discretion in this 
regard, and must conclude that a delimiting date of May 31, 
2003, is warranted.


ORDER

Extension of the delimiting date to May 31, 2003, for 
educational assistance benefits pursuant to Chapter 1606, 
Title 10, United States Code, is granted.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


